Illinois Official Reports

                                         Appellate Court



                          In re Rayshawn H., 2014 IL App (1st) 132178



Appellate Court           In re RAYSHAWN H., a Minor, Respondent-Appellee (The People of
Caption                   the State of Illinois, Petitioner-Appellee, v. Melissa W., Respondent-
                          Appellant).


District & No.            First District, First Division
                          Docket No. 1-13-2178


Filed                     July 7, 2014


Held                       The trial court’s orders finding respondent, an adopted minor,
(Note: This syllabus neglected and adjudicating him a ward of the court with a permanency
constitutes no part of the goal of “return home” within five months was upheld on appeal over
opinion of the court but respondent adoptive mother’s contentions that the trial court erred in
has been prepared by the finding neglect, in failing to find the minor was “dependent” under the
Reporter of Decisions Juvenile Court Act through no fault of his mother, and in granting the
for the convenience of State’s motion in limine excluding testimony as to the minor’s mental
the reader.)               state and behavior, since the findings that respondent was a neglected
                           minor and that the evidence did not support a finding of no-fault
                           dependency were not against the manifest weight of the evidence and
                           the exclusion of evidence concerning the minor’s mental state and
                           behavior was not an abuse of discretion; furthermore, respondent
                           mother’s challenges to the disposition order were rendered moot by
                           the trial court’s modified disposition order finding respondent mother
                           fit, willing, and able to care for the minor and returning him to her care
                           under an order of protection.



Decision Under            Appeal from the Circuit Court of Cook County, No. 11-JA-247; the
Review                    Hon. Bernard J. Sarley, Judge, presiding.


Judgment                  Affirmed.
     Counsel on                  Law Offices of Kim R. Kardas, of Chicago (Kim Kardas, of counsel),
     Appeal                      for appellant.

                                 Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                                 Nancy Kisicki, and Nicole Lucero, Assistant State’s Attorneys, of
                                 counsel), for the People.

                                 Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and Jean
                                 M. Agathen, of counsel), guardian ad litem.




     Panel                       JUSTICE CUNNINGHAM delivered the judgment of the court, with
                                 opinion.
                                 Presiding Justice Connors and Justice Hoffman concurred in the
                                 judgment and opinion.




                                                   OPINION

¶1          This appeal arises from the April 30, 2013 and May 30, 2013 orders entered by the circuit
       court of Cook County, which found respondent Rayshawn H. (Rayshawn) neglected, and
       which adjudged Rayshawn as a ward of the court and set a permanency goal of “return
       home” within five months of the May 30, 2013 order. On appeal, Rayshawn’s mother,
       respondent Melissa H. (Melissa), argues that: (1) the circuit court erred in finding that
       Rayshawn was neglected; (2) the circuit court erred in failing to find that Rayshawn was a
       “dependent” under the Juvenile Court Act of 1987 (705 ILCS 405/2-4(1)(c) (West 2012))
       through no fault of Melissa; and (3) the circuit court erred in granting the State’s motion
       in limine to exclude certain witness testimony regarding Rayshawn’s mental state and
       behavior. For the following reasons, we affirm the judgment of the circuit court of Cook
       County.

¶2                                          BACKGROUND
¶3         In 1996, Rayshawn was born and was later adopted as an infant by Melissa and her
       husband, Joe H. (Joe). During the fall of 2010, Rayshawn was twice hospitalized for mental
       health issues. In the spring of 2011, then 14-year-old Rayshawn was hospitalized for a third
       time for mental health issues. On March 14, 2011, upon discharge from the third
       hospitalization, Melissa refused to pick Rayshawn up or allow him to return home, and did
       not make alternative care arrangements for him.1 As a result, Illinois Department of Children
       and Family Services (DCFS) took protective custody of Rayshawn.

             1
              Joe, Rayshawn’s adoptive father, died in 2010.

                                                       -2-
¶4       On April 14, 2011, the State filed a “petition for adjudication of wardship” (petition for
     adjudication), alleging that Rayshawn was abused due to a substantial risk of injury (705
     ILCS 405/2-3(2)(ii) (West 2012)), and neglected due to an injurious environment (705 ILCS
     405/2-3(1)(b) (West 2012)) and lack of necessary care (705 ILCS 405/2-3(1)(a) (West
     2012)), on the basis that Melissa refused to allow him to return home upon his release from
     his third hospitalization and that she failed to create a care plan for him. On that same day,
     April 14, 2011, the State also filed a motion for temporary custody, requesting that
     Rayshawn be placed in temporary custody of a legal guardian because probable cause existed
     that he was neglected. Following a hearing on the motion for temporary custody, the circuit
     court granted the motion, appointed temporary custody to DCFS, and appointed a public
     guardian and guardian ad litem (GAL) for Rayshawn.
¶5       On April 11, 2012, Melissa filed a petition for adjudication, alleging that Rayshawn was
     a dependent without proper or necessary care through “no fault, neglect, or lack of concern”
     by her (705 ILCS 405/2-4(1)(c) (West 2012)). In July 2012, Melissa’s petition for
     adjudication was amended to include a statement certifying the truthfulness of the content in
     the petition.
¶6       Prior to the adjudication hearing, the State filed a motion in limine, asking the court to
     exclude evidence, including testimony from Rayshawn’s therapists, that pertained to his
     behavior after the State had filed the April 14, 2011 petition for adjudication and he had been
     placed into the temporary custody of DCFS. The State argued, and the GAL agreed, that such
     postpetition evidence was irrelevant to the events that led to the lockout of Rayshawn from
     his home upon discharge from his third hospitalization. Melissa argued that such postpetition
     evidence was necessary to show that she was not neglectful, that it would show Rayshawn’s
     psychiatric condition prior to DCFS taking temporary custody of him, and that it would show
     how he should have been placed in a residential treatment facility instead of being released
     from the third hospitalization and, thus, would support her claim that he was a dependent
     through “no fault, neglect, or lack of concern” by her (no-fault dependency) under section
     2-4(1)(c) of the Juvenile Court Act. On July 26, 2012, the circuit court granted the State’s
     motion in limine, finding that the postpetition evidence was not relevant to the issue of
     Rayshawn’s behavior before DCFS took custody of him and was thus irrelevant to the issues
     at adjudication. The court reasoned that what occurred after the petition for adjudication was
     filed by the State concerned “behavior that may have been influenced by other factors; and it
     doesn’t necessarily mean that one way or another, the minor’s behavior before, necessarily
     conformed to what the behavior was afterwards.” The court then noted that Melissa would be
     allowed to make an offer of proof concerning the postpetition evidence at the adjudication
     hearing.
¶7       On December 20, 2012, March 18, 2013, and April 4, 2013, an adjudication hearing was
     held. The State presented the testimony of Sandra Conner-Grand, a DCFS investigator who
     was assigned to Rayshawn’s case on March 15, 2011. Conner-Grand testified that during the
     investigations, she spoke with Rayshawn at the Streamwood Behavioral Health Center
     (Streamwood) in order to investigate a claim that his mother refused to pick him up from the
     facility, a situation known as a “lockout.” Rayshawn told Conner-Grand that he wanted to go
     home and that he had been hospitalized at Streamwood for anger issues which he exhibited at
     school as a result of being bullied. He told Conner-Grand that Melissa adopted him when he
     was four months old, that she was the only mother he had ever known, and that he did not


                                                -3-
       understand why his mother would not want him to return home. Rayshawn also denied that
       he had ever “been physical” with his mother. On cross-examination, Conner-Grand stated
       that her conversation with Rayshawn lasted about 10 minutes and that his case was assigned
       to another DCFS investigator after March 15, 2011. Conner-Grand testified that, prior to
       speaking with Rayshawn, she did not review any hospital records or speak with any doctors
       relating to Rayshawn’s issues and the reasons behind his hospitalization. She neither
       reviewed any DCFS reports nor had any information that Melissa had physically abused or
       failed to provide for Rayshawn. Conner-Grand never spoke with Melissa. She did not
       observe any physical marks of abuse on Rayshawn and he did not appear malnourished.
¶8         The circuit court then admitted into evidence, without objection, three exhibits presented
       by the State: (1) a 60-page DCFS report detailing the investigations in Rayshawn’s case
       (People’s Exhibit 1); (2) “certified and delegated” records from Metropolitan Family
       Services, where Rayshawn received counseling from August 2010 to November 2010
       (People’s Exhibit 2); and (3) Rayshawn’s hospital records at Streamwood, where he was
       treated for mental health issues from February 2011 to March 2011 (People’s Exhibit 3).
       Medical records from Streamwood indicate that Rayshawn was diagnosed with bipolar
       disorder, psychotic disorder, oppositional defiant disorder, and mental retardation.
¶9         The circuit court also admitted into evidence, without objection, exhibits presented by
       Melissa’s attorney: (1) reports from the Ada S. McKinley facility, where Rayshawn received
       counseling in December 2010 (Respondent’s Exhibit 1); and (2) medical records during
       Rayshawn’s hospitalization for psychiatric treatment at Hartgrove Hospital (Hartgrove) in
       August 2010 and November 2010 (Respondent’s Exhibit 3).2
¶ 10       Bernard Leverette, a DCFS investigator, testified on behalf of the State that on March 18,
       2011, he telephoned Melissa regarding her refusal to pick up Rayshawn upon his discharge
       from Streamwood. Melissa informed Leverette that she had locked Rayshawn out of their
       home as a result of his increasingly bad behavior, but that he had not been physically
       aggressive toward her. Leverette testified that, on April 7, 2011, he had another telephone
       conversation with Melissa during which he discussed efforts to return Rayshawn home, and
       informed her of DCFS support services that were available to her. Leverette also presented
       Melissa with the alternative option of finding a relative who could help take care of
       Rayshawn, to which she said she would try to pursue that option. Attempts to contact Melissa
       by telephone again late afternoon on April 7, 2011, as well as several times on April 8, 2011,
       April 11, 2011 and April 12, 2011, were unsuccessful. Leverette testified that, on April 12,
       2011, he also visited Melissa’s home but she was not home. He testified that, on April 13,
       2011, he spoke with Melissa by telephone, and Melissa informed him that she had been out
       of town for a family emergency. During the April 13, 2011 conversation, Melissa stated that
       she would not allow Rayshawn to return home at that time and that she was unable to find a
       family member who would be able to care for Rayshawn. When Leverette reminded Melissa
       that she still had a legal responsibility for Rayshawn, Melissa did not say anything. The next
       day, April 14, 2011, Leverette had another telephone conversation with Melissa, who again
       informed him that Rayshawn could not return home at that time and that there was no one
       else to take care of him.


          2
           Respondent’s Exhibit 2 was withdrawn as a duplicate of People’s Exhibit 2.

                                                   -4-
¶ 11       On cross-examination by the assistant public guardian, Leverette testified that, during the
       April 7, 2011 and April 13, 2011 telephone conversations, despite offering DCFS’ services to
       Melissa, she informed Leverette that Rayshawn was not allowed to return home. Leverette
       testified that, upon Rayshawn’s release from Streamwood in March 2011, he was placed in a
       21-day emergency shelter operated by Universal Family Connection. At the expiration of
       Rayshawn’s 21-day stay at the emergency shelter, Leverette informed Melissa during their
       April 7, 2011 conversation that Rayshawn needed to be removed from the shelter and
       returned home. On cross-examination by Melissa’s attorney, Leverette stated that Melissa
       informed him during the telephone conversations that Rayshawn “needed more than what she
       could provide for him,” that she had a declining ability to control her son’s outbursts, attitude
       and defiance, but that Leverette did not ask Melissa about the specifics of what she meant.
       Melissa informed him that she had moved her granddaughter, Crystal, and Crystal’s
       three-year-old son Michael, out of her home as a result of an incident where Rayshawn
       allegedly fondled Michael. Leverette further testified that he had handled over 100
       investigations during his 19-year tenure with DCFS. He stated that, in cases involving mental
       health issues of a minor, it was the responsibility of the treating mental health hospitals, not
       DCFS investigators, to make decisions as to whether the minor should return home or be
       placed in a residential treatment facility, and that DCFS investigators are required to follow
       the recommendations of the treating mental health hospitals.
¶ 12       On redirect examination, Leverette stated that he was assigned to investigate Rayshawn’s
       case on March 18, 2011, at which time Rayshawn was ready to be discharged from
       Streamwood, where he was treated for mental health issues. At the time of the March 18,
       2011 telephone conversation with Melissa, Crystal and Michael had already moved out of
       Melissa’s home. Melissa never informed Leverette that she wished to engage in the services
       offered by DCFS. Melissa told Leverette that none of her relatives were available to care for
       Rayshawn, and she did not provide him with any names of relatives to investigate. On
       recross by Melissa’s attorney, Leverette testified that at no point did Melissa say she never
       wanted Rayshawn to return home.
¶ 13       Following Leverette’s testimony, the State and the assistant public guardian rested, and
       the circuit court denied Melissa’s motion for a directed finding.
¶ 14       Melissa testified for the defense that she was 59 years old and had previously worked as a
       certified nursing assistant with children involved in DCFS. She and her husband, Joe, who is
       now deceased, adopted Rayshawn when he was three months old. During infancy, Rayshawn
       was diagnosed as “mentally and physically delayed,” and, as a result, Melissa enrolled him at
       Woodlawn Intervention Program (Woodlawn), where he was evaluated for his physical and
       mental capabilities. At Woodlawn’s suggestion, Melissa subsequently enrolled Rayshawn in
       physical therapy and Foster Park Developmental School (Foster Park). After enrolling at
       Foster Park for a year, Rayshawn enrolled in Paul Cauffe School, a Chicago public school,
       where he remained through spring 2010 and fall 2011. In spring 2010, school officials
       notified Melissa that Rayshawn was becoming disruptive in class and that he was making
       threats at school. On April 9, 2010, Joe, Rayshawn’s adoptive father, died. Thereafter,
       teachers and counselors informed Melissa that Rayshawn was failing all of his classes, and
       he subsequently did not graduate from the eighth grade. During that time, Rayshawn also




                                                   -5-
       became disruptive at home and Melissa observed him physically hit her granddaughter,3
       Crystal, during a fight. Melissa explained that Crystal and Crystal’s son Michael were then
       living in her home. Michael, who was then three years old, later told Melissa that Rayshawn
       had allegedly touched his genitals, after which Melissa called the police and DCFS. Although
       the police came to Melissa’s home, DCFS did not. During fall 2010, Rayshawn, who was
       close to 6 feet tall and weighed over 200 pounds, became “aggressive” with Melissa. When
       asked to describe what she meant by “aggressive,” Melissa stated that Rayshawn would “get
       loud” in speaking to her and would move toward her from a distance of six to eight feet
       away, to a distance of three to four feet from her, and that she felt fear because she did not
       know what he would do. However, she noted that Rayshawn had never physically hit her.
       During fall 2010, Rayshawn was setting fires to the house, cutting the wires to the home’s
       alarm system, continuing to act out in school, and starting to run away from home at night.
       Melissa testified that she called the police and reported that Rayshawn would run away to the
       house of a man who was a minister and that the minister had molested him. In fall 2010,
       Rayshawn was hospitalized for the first time for psychiatric treatment at Hartgrove.
       Rayshawn also engaged in outpatient counseling and, during conversations that Melissa had
       with the therapist and Rayshawn, Rayshawn admitted that he had set small fires in the home,
       which created burn marks on the ceiling and countertops, and that he had cut the wires to the
       home’s alarm system. In November 2010, Rayshawn was hospitalized for a second time at
       Hartgrove, after he chased a neighbor with a knife in hand, brought a knife to school, and
       became a threat to himself. Upon his release from Hartgrove for the second time, Rayshawn
       received outpatient counseling at facilities such as Metropolitan Family Services and Ada S.
       McKinley. In February 2011, shortly after Rayshawn returned to school, Melissa was called
       to the school regarding an incident involving him. The school principal, counselor, and other
       staff members met with Melissa and, during the meeting, Rayshawn “was laying on the floor,
       rolling around, screaming and hollering.” After the meeting, Rayshawn was admitted to
       Streamwood, where he underwent psychiatric treatment. Melissa testified that she did not
       pick Rayshawn up from Streamwood when he was ready for discharge because she no longer
       believed outpatient programs could help him, and believed that he would not receive the
       proper help he needed by coming home and being exposed to the same environment. She
       informed Leverette that Rayshawn needed to be placed in a residential treatment facility for
       Rayshawn’s safety and the safety of others. She denied ever telling DCFS or anyone that she
       did not want Rayshawn. She admitted that she was never out of town for a family emergency
       during the time that Leverette contacted her about returning Rayshawn home upon release
       from Streamwood.
¶ 15       Defense then presented an offer of proof as a result of the court’s July 26, 2012 granting
       of the State’s motion in limine, which sought to exclude evidence pertaining to Rayshawn’s
       behavior after the State had filed the April 14, 2011 petition for adjudication and he had been
       placed into temporary DCFS custody. Counsel for Melissa stated that, had the court allowed
       it, Melissa would have continued to testify that Rayshawn had since admitted to fondling
       Michael and that he himself had been sexually molested by the minister. She would have
       identified a letter written by Rayshawn as part of his therapy sessions, in which he detailed

          3
            Crystal is Melissa’s biological granddaughter and became her adopted daughter after Crystal’s
       biological mother died.

                                                   -6-
       the sexual abuse. Counsel for Melissa argued that this evidence would have confirmed
       Melissa’s suspicions that Rayshawn had been victimized by the minister and that Rayshawn
       had fondled Michael. Counsel for Melissa stated that he would also have called Crystal, who
       could have testified about Rayshawn’s molestation of her son, Michael. Counsel for Melissa
       stated that, if called to testify, Joseph Madden and Candice Williams of Onarga Academy, a
       residential treatment facility where Rayshawn was then currently placed, would corroborate
       Melissa’s opinion that Rayshawn was in need of inpatient residential treatment.
¶ 16       The circuit court then denied the defense’s offer of proof for the purposes of adjudication,
       upholding its previous ruling that postpetition evidence was irrelevant to the issues presented
       for adjudication. The defense then rested. In rebuttal, the State presented, and the circuit
       court admitted without any objections, “certified and delegated” records from Universal
       Family Connection (People’s Exhibit 8), which had provided services to Rayshawn between
       September 2010 and April 2011. The State highlighted for the court the March 9, 2011 and
       March 14, 2011 entries in the Universal Family Connection records. The March 9, 2011
       entry stated that Melissa had advised Universal Family Connection that she would be picking
       Rayshawn up that day from Streamwood. The March 14, 2011 entry, however, stated that a
       crisis worker from Bridge Youth Family Services informed a Universal Family Connection
       worker that Melissa refused to pick Rayshawn up from Streamwood, that Rayshawn was
       upset his mother did not return his calls, and that he was ready to go home.
¶ 17       On April 30, 2013, the circuit court entered an adjudication order, finding that the State
       had proven by a preponderance of the evidence that Rayshawn was a neglected minor due to
       lack of necessary care and due to an injurious environment. However, the circuit court found
       that the evidence did not sustain the State’s allegations of “abuse due to a substantial risk of
       injury,” and that the evidence did not support a finding of no-fault dependency as alleged in
       Melissa’s petition for adjudication.
¶ 18       On May 30, 2013, following a disposition hearing, the circuit court found that it was in
       Rayshawn’s best interest to be adjudged a ward of the court and to be placed in the
       guardianship of DCFS. The circuit court found that Melissa was unable to care for
       Rayshawn, but allowed her unsupervised visits at the discretion of DCFS or a private agency.
       The circuit court then entered a permanency order of “return home within 5 months.”
¶ 19       On June 28, 2013, Melissa filed a timely notice of appeal.

¶ 20                                          ANALYSIS
¶ 21       We determine the following issues: (1) whether the circuit court erred in finding that
       Rayshawn was a neglected minor; (2) whether the circuit court erred in failing to make a
       finding of no-fault dependency; and (3) whether the circuit court erred in granting the State’s
       motion in limine to exclude certain postpetition evidence regarding Rayshawn’s mental state
       and behavior.
¶ 22       We first determine whether the circuit court erred in finding that the preponderance of the
       evidence proved that Rayshawn was a neglected minor due to lack of necessary care and due
       to an injurious environment. On review, we will not reverse the circuit court’s determinations
       unless they are against the manifest weight of the evidence. See In re Christopher S., 364 Ill.
       App. 3d 76, 86 (2006). “A circuit court’s finding is against the manifest weight of the
       evidence only if the opposite conclusion is clearly evident from the record.” Id.


                                                  -7-
¶ 23       Section 2-3(1)(a) of the Juvenile Court Act of 1987 (the Act) defines a neglected minor to
       include one “who is not receiving the proper or necessary support, education as required by
       law, or medical or other remedial care recognized under State law as necessary for a minor’s
       well-being, or other care necessary for his or her well-being, including adequate food,
       clothing and shelter.” 705 ILCS 405/2-3(1)(a) (West 2012). Additionally, under section
       2-3(1)(b) of the Act, minors are neglected if their “environment is injurious to [their]
       welfare.” 705 ILCS 405/2-3(1)(b) (West 2012). In contrast, under section 2-4(1)(c) of the
       Act, a “dependent minor” is one “who is without proper medical or other remedial care
       recognized under State law or other care necessary for his or her well being through no fault,
       neglect or lack of concern by his parents, guardian or custodian.” 705 ILCS 405/2-4(1)(c)
       (West 2012).
¶ 24       In the case at bar, the circuit court determined that Rayshawn was neglected, but found
       that the evidence did not support a finding of no-fault dependency as alleged by Melissa.
       “Neglect” is generally defined as:
               “the failure to exercise the care that circumstances justly demand and includes both
               willful and unintentional disregard of parental duties. [Citation.] The term is not a
               ‘fixed and measured meaning’ and it takes its content from specific circumstances of
               each case. [Citation.] Accordingly, cases involving an adjudication of neglect and
               wardship are sui generis, and each case must be decided on the basis of its own
               unique circumstances. [Citation.]” In re Christopher S., 364 Ill. App. 3d at 88.
       The focus of our inquiry is whether the minor is neglected, not whether the parents are
       neglectful. See In re Arthur H., 212 Ill. 2d 441, 467 (2004). The State has the burden to prove
       the allegations by a preponderance of the evidence. In re Christopher S., 364 Ill. App. 3d at
       86. In the instant case, the State alleged in its petition for adjudication that Rayshawn was
       neglected in two ways–that is, that he lacked necessary care and was subject to an injurious
       environment. The circuit court adjudged that Rayshawn was neglected in both ways. In its
       ruling, the circuit court found that Rayshawn did not present any real danger to Melissa, that
       Melissa did not make any alternative efforts or a care plan for him, that Melissa declined
       services offered by DCFS, and that Rayshawn was “locked out” and not permitted to return
       home upon his discharge from hospitalization at Streamwood.
¶ 25       Melissa argues that evidence presented at the adjudication hearing was insufficient to
       prove that Rayshawn was neglected. Specifically, she contends that, in light of Rayshawn’s
       increasingly violent and disruptive behavior over the years, as well as the numerous times
       that she sought help for her son, the State failed to prove by a preponderance of the evidence
       that Rayshawn was a neglected minor.
¶ 26       The State counters that the circuit court’s finding that Rayshawn was neglected was not
       against the manifest weight of the evidence. The State argues that a review of Rayshawn’s
       medical records and DCFS records shows that he was not physically aggressive against
       Melissa, that Melissa never tried to find alternative placements as to where he could live, nor
       did she create any care plans for him. Specifically, the State contends that nothing in the
       record supports Melissa’s contentions that she was fully attentive to Rayshawn’s medical
       needs, or that she was willing to help him, once he was released from Streamwood.
¶ 27       The public guardian argues that the circuit court’s adjudicatory findings of neglect were
       supported by the evidence, where Melissa refused to allow Rayshawn to return home upon
       his release from Streamwood; Streamwood records show that Rayshawn was “doing well” by

                                                  -8-
       the date of discharge; Crystal and Michael had moved out of Melissa’s home by the time
       Rayshawn was discharged from Streamwood; and Rayshawn never presented any danger to
       Melissa in March and April 2011. Further, the public guardian maintains that Melissa failed
       to create an alternative care plan for Rayshawn, that she demonstrated a lack of concern for
       her son and was not interested in participating in DCFS services, and that Melissa made no
       concrete steps to provide Rayshawn food, shelter, or clothing in March and April 2011.4
¶ 28       In support of her arguments, Melissa directs our attention to In re Christopher S., 364 Ill.
       App. 3d 76, and In re S.W., 342 Ill. App. 3d 445 (2003). We find these cases to be
       distinguishable from the case at hand. In In re Christopher S., the State filed a petition for
       adjudication of wardship when it became aware that the minor had been “locked out” as a
       result of his adoptive parents’ refusal to pick him up or to allow him to return home
       following his discharge from a psychiatric hospital. In re Christopher S., 364 Ill. App. 3d at
       79. The parents informed a DCFS investigator that the minor was out of control and had
       “threatened violence against the family.” Id. Upon being informed that his parents did not
       want him to come home, the minor stated that he did not want to live with them. Id. The
       parents attempted to make alternative arrangements for the minor to live at Mercy Home, and
       stated that they were willing to pay for his lodging there. Id. However, Mercy Home denied
       admission to the minor. Id. The parents eventually arranged for the minor to live with his
       biological aunt on a short-term basis. Id. At the adjudication hearing, extensive testimony
       was presented about the minor’s long-standing behavioral problems, aggression, violence,
       and suspected larceny and other criminal acts. Id. at 79-81. The parents, with no success,
       attempted a number of alternative housing arrangements and therapies for the minor,
       including military school and psychiatric hospitalization. Id. at 80-82. After the lockout, the
       parents continued to be actively involved in locating treatment for the minor, including
       attempted placements in 43 separate residential treatment facilities. Id. at 83. Due to the
       minor’s behavioral and criminal problems, no treatment center would admit him. Id.
       Moreover, because the minor was not a ward of the State, he was not eligible for some
       treatment options. Id. Although the guardian ad litem argued for a finding of neglect due to
       lack of necessary care, the circuit court found that the minor was dependent through no fault
       of the parents. Id. at 84. On appeal, in affirming the circuit court’s finding of no-fault
       dependency, this court found:
               “[T]he evidence is clear that [the parents] did not neglect [the minor]. The guardian
               ad litem would have this court find that [the parents] neglected [the minor] because
               they could not accomplish an impossible task, which was to force [the minor] to
               partake in the process of returning home against his will. The guardian ad litem’s
               argument defies logic, common sense, and most importantly the law. The cases upon
               which the guardian ad litem relies are distinguishable as [the parents] in this case only
               refused to take [the minor] home after a violent incident ensued, causing [the] mother
               to fear for her safety and that of her family. Caring for [the] family’s safety, which
               also included [the minor’s] own safety, showed great parental concern for [the


           4
             The State and the public guardian do not challenge the circuit court’s finding that the evidence did
       not sustain the allegations of “abuse due to a substantial risk of injury” and, thus, we need not address
       the issue on appeal.

                                                       -9-
               minor’s] well-being, not neglect. Furthermore, [the parents] made every effort to
               arrange an alternative care they could afford.” Id. at 88-89.
¶ 29        Unlike In re Christopher S., in the instant case, the record shows that, in March 2011,
       Melissa refused to allow Rayshawn to return home upon his discharge from Streamwood and
       that she made little to no effort in finding alternative living arrangements for Rayshawn.
       While she informed Leverette during the April 7, 2011 telephone conversation that she would
       try to find a relative to care for Rayshawn, Leverette was unable to reach her by telephone
       over the next several days. It was not until April 13, 2011 that Leverette was finally able to
       reach Melissa by telephone and it was then that Melissa informed Leverette of her inability to
       find a family member who would be able to care for Rayshawn. However, Melissa did not
       recommend any names of relatives to Leverette for further investigation, nor did she indicate
       what attempts she made to locate a relative to care for Rayshawn. Indeed, a DCFS report
       presented at the adjudication hearing stated that Melissa “has consistently refused or failed to
       make a plan subsequent to *** Rayshawn’s release from Streamwood.” Further, unlike In re
       Christopher S.–in which the minor exhibited physically violent behavior toward his mother
       such as throwing a telephone at her, screaming and yelling at her, cornering her and punching
       a hole in the wall next to her–Rayshawn here did not exhibit such physically aggressive
       behavior toward Melissa, did not harm her, and did not present any real danger to her. While
       evidence was presented to the court that Rayshawn had physically hit Crystal and had
       allegedly fondled Michael, it is undisputed that Crystal and Michael had moved out of
       Melissa’s home months before Rayshawn was discharged from Streamwood. Moreover,
       unlike the parents in In re Christopher S., who were actively involved in the minor’s care and
       treatment, Leverette’s testimony revealed that Melissa showed no interest in engaging in
       support services offered by DCFS but refused to allow Rayshawn to return home.
¶ 30        Likewise, we find Melissa’s second cited case, In re S.W., to be distinguishable from the
       case at bar. In re S.W. involved a lockout situation following the minor’s hospitalization, and
       the evidence presented at the adjudication hearing demonstrated that the minor had an
       extensive history of psychological problems, physical aggression and violence, had tried to
       kill her mother, and was “out of control.” In re S.W., 342 Ill. App. 3d at 447-50. The circuit
       court entered a finding of no-fault dependency under the Act, which this court upheld on
       appeal. Id. at 450, 453. Unlike S.W., in which there was no evidence that the minor’s mother
       failed to arrange alternative care or treatment for the minor following the lockout, there is
       ample evidence in the instant case that Melissa did not make sufficient efforts to find
       Rayshawn necessary care–such as providing appropriate shelter.
¶ 31        We further note that, aside from factual distinctions, an important procedural difference
       exists between the case at bar and the cases cited by Melissa. In both In re Christopher S. and
       In re S.W., the circuit court entered findings of no-fault dependency, which were affirmed on
       appeal. In contrast, in the case at bar, the circuit court entered a finding of neglect. As
       discussed, we review the circuit court’s findings at an adjudication hearing only to determine
       whether they are against the manifest weight of the evidence. See In re Christopher S., 364
Ill. App. 3d at 86. In order to reverse the circuit court’s findings under this standard of
       review, the opposite conclusion must be “clearly evident from the record.” Id. Rather, we
       find the facts in the case at bar to be more akin to those in In re Diamond M., 2011 IL App
       (1st) 111184 (affirming circuit court’s finding of neglect, rather than no-fault dependency,
       where mother refused to allow psychologically troubled minor to return home following


                                                  - 10 -
       hospitalization, but failed to make sufficient efforts to find alternative living arrangements
       for minor, failed to cooperate with minor’s care providers, and showed lack of concern for
       minor’s welfare), In re L.H., 384 Ill. App. 3d 836 (2008) (affirming circuit court’s finding of
       neglect, where mother locked minor out of home following hospitalization for psychiatric
       treatment, refused to provide alternative placement for minor, refused to cooperate with
       DCFS in developing a care plan for minor, and refused to consider minor’s return to her
       home and, thus, mother was responsible for placing minor in her current position), and In re
       Christina M., 333 Ill. App. 3d 1030 (2002) (upholding court’s finding of neglect where
       mother refused to provide shelter for minor by locking her out of her home against the advice
       of DCFS investigator, and refused to participate in facilitating a care plan for minor). While
       Melissa emphasizes numerous actions on her part in caring for, and tending to, Rayshawn’s
       mental and physical needs over the years, nothing in the record supports the contention that
       she was equally attentive and responsive to his needs once he was discharged from
       Streamwood. Nor do we find persuasive her arguments that DCFS’ alleged failure to assist
       her in the past with Rayshawn’s behavioral problems somehow led her “to reasonably
       determine that [Rayshawn] needed intensive residential care.” We recognize that Rayshawn’s
       behavior, beginning in spring 2010, was indeed difficult and burdensome; however,
       Melissa’s own unilateral assessment that Rayshawn needed inpatient care at a residential
       treatment facility and her refusal to allow him to return home, without much effort to find
       alternative care plans for him and without any interest to engage in DCFS services, support
       the court’s findings of neglect. As Leverette testified, in cases involving mental health issues
       of a minor, it was the responsibility of the treating hospital, not DCFS investigators who
       must follow the hospital’s recommendations, to make decisions as to whether a minor should
       return home or be placed in a residential treatment facility. Based on the evidence presented
       at the adjudication hearing, we cannot say that the opposite conclusion is clearly evident.
       Because we find that the circuit court properly entered a finding of neglect, we reject
       Melissa’s arguments, which rely on the same facts of record, that the circuit court should
       have entered a finding of no-fault dependency under section 2-4(1)(c) of the Act. The
       evidence does not support Melissa’s contentions that she was not responsible for placing
       Rayshawn in the current position. See In re Christina M., 333 Ill. App. 3d at 1035 (evidence
       supports classifying minor as neglected and not dependent because respondent was
       responsible for placing the minor in her current position). Therefore, we hold that the trial
       court’s findings that Rayshawn was a neglected minor, and that the evidence did not support
       a finding of no-fault dependency, were not against the manifest weight of the evidence.
¶ 32       We next determine whether the circuit court erred in granting the State’s motion in limine
       to exclude certain postpetition evidence regarding Rayshawn’s mental state and behavior,
       which we review under an abuse of discretion standard. See In re Kenneth D., 364 Ill. App.
3d 797, 803 (2006); see 705 ILCS 405/2-18(1) (West 2012) (the rules of evidence in the
       nature of civil proceedings are applicable to adjudicatory hearings under the Act). All
       evidence must be relevant to be admissible. In re Kenneth D., 364 Ill. App. 3d at 803.
       Evidence is relevant if it tends to prove a fact in controversy or render a matter in issue more
       or less probable. Id.
¶ 33       As discussed, prior to the adjudication hearing, the State filed a motion in limine, asking
       the court to exclude evidence, including testimony from Rayshawn’s therapists and personnel
       at his then current residential placement. Those individuals became acquainted with him after


                                                  - 11 -
       the State had filed the April 14, 2011 petition for adjudication and he had been placed into
       temporary DCFS custody. Specifically, in her answer to interrogatories, Melissa listed,
       inter alia, therapist Bryan Brown,5 as well as Madden and Williams, as potential witnesses
       at the adjudication hearing. The State argued that testimony from Brown or any other
       personnel from Rayshawn’s then current residential treatment facility, who only became
       familiar with Rayshawn’s family after he was taken into DCFS custody, was irrelevant
       postpetition evidence. In opposing the motion in limine, Melissa argued that such postpetition
       evidence was necessary to show that she was not neglectful; that it would show Rayshawn’s
       psychiatric condition prior to being taken into temporary custody by DCFS; and that it would
       show how he should have been placed in a residential treatment facility instead of being
       released from Streamwood and, thus, would support her claim that he was a dependent under
       the Act through no fault of hers. Following a hearing, the circuit court granted the motion
       in limine, finding that the postpetition evidence was not relevant to the issue of Rayshawn’s
       behavior before DCFS took custody of him and was thus irrelevant to the issues at
       adjudication. The court reasoned that what occurred after the petition for adjudication was
       filed by the State concerned “behavior that may have been influenced by other factors; and it
       doesn’t necessarily mean that one way or another, the minor’s behavior before, necessarily
       conformed to what the behavior was afterwards.” At the adjudication hearing, Melissa made
       an offer of proof regarding Madden’s and Williams’ proposed testimony to corroborate
       Melissa’s opinion that Rayshawn was in need of inpatient residential treatment, as well as
       Crystal’s and Melissa’s proposed testimony that Rayshawn had fondled Michael and that
       Rayshawn had been sexually molested by the minister. However, Melissa does not make an
       offer of proof concerning Brown. The circuit court then denied the defense’s offer of proof
       for the purposes of adjudication, upholding its previous ruling that postpetition evidence was
       irrelevant to the issues presented for adjudication.
¶ 34        On appeal, Melissa argues that the circuit court erred in excluding the postpetition
       evidence, claiming that “the opinions of experts, therapists and other personnel that became
       familiar with [Rayshawn’s] case after the petition was filed are relevant and should not be
       disregarded as postpetition evidence because the expert opinions are based upon
       [Rayshawn’s] mental health medical records that were from [his] three hospitalizations prior
       to the petition.” Melissa contends that such evidence was relevant, and thus admissible,
       because it directly related to the issue of whether Rayshawn should have been discharged
       from Streamwood in the first place.
¶ 35        We find that the circuit court did not abuse its discretion in excluding the evidence in
       question. First, we note that Melissa’s failure to make an offer of proof at the adjudication
       hearing regarding Brown’s proposed testimony, rendered this issue forfeited on appeal with
       regard to Brown. See In re Kamesha J., 364 Ill. App. 3d 785, 792 (2006) (to preserve an error
       in the exclusion of evidence, the proponent of the evidence must make an adequate offer of
       proof in the trial court; the purpose of an offer of proof is to enable a reviewing court to
       determine whether the exclusion of the evidence was proper; failure to make such an offer of
       proof results in forfeiture of the issue on appeal). Second, we find In re Kenneth D.
       instructive. In In re Kenneth D., the circuit court found the minor abused and neglected due
       to his mother’s drug use. In re Kenneth D., 364 Ill. App. 3d at 799. On appeal, this court

          5
           Bryan Brown’s name varies throughout the record and in the parties’ briefs on appeal.

                                                   - 12 -
       affirmed the circuit court’s findings and addressed the mother’s claim that the court
       erroneously excluded evidence at the adjudication hearing of her compliance with services
       after the minor was taken into protective custody by DCFS. Id. at 803. This court, finding
       In re S.W., 342 Ill. App. 3d 445, instructive, held that the mother’s completion of services
       after DCFS’ removal of the minor was not relevant to the allegations in the petition–namely,
       whether at the time the minor was taken into protective custody, the mother had a drug
       problem that made the minor’s environment injurious and created a substantial risk of
       physical injury to him. In re Kenneth D., 364 Ill. App. 3d at 804. Rather, this court found, the
       mother’s subsequent conduct was properly admitted at the disposition hearing instead. Id.
¶ 36        In In re S.W., the facts of which were summarized above, the circuit court addressed the
       mother’s argument that her participation in services after the removal of her child should
       have been considered at an adjudicatory hearing where the State alleged the child was
       dependent due to the mother’s inability to care for the child. In re S.W., 342 Ill. App. 3d at
       451. This court rejected the mother’s claim, finding that the mother “seems to confuse the
       adjudicatory hearing and the dispositional hearing.” Id. In making its finding, the court relied
       upon our supreme court’s decision in In re C.W., 199 Ill. 2d 198, 217 (2002), which stated
       that evidence of a parent’s improved conduct following removal of the child “does not
       somehow absolve or erase the parent’s initial failing that triggered the State intervention and
       removal of the child.” Although the In re S.W. court recognized that In re C.W. dealt with a
       termination of parental rights and not an adjudication hearing involving the abuse and neglect
       of a child, by analogy it found that the mother’s subsequently completed services and
       subsequent behavior were not the proper subject at an adjudication hearing. In re S.W., 342
Ill. App. 3d at 451.
¶ 37        Applying the principles of In re Kenneth D., In re S.W., and In re C.W. to the instant case,
       we find that the postpetition evidence was irrelevant to the allegations of the petition for
       adjudication and thus, was properly excluded as evidence at the adjudication hearing. First,
       we note that Rayshawn’s medical records from Streamwood, as well as those from his two
       hospitalizations at Hartgrove, were admitted into evidence at the adjudication hearing.
       Second, we find that postpetition evidence that Rayshawn admitted to fondling Michael and
       that he had been sexually molested by the minister, may have provided one possible
       explanation for Rayshawn’s troubled behavior, but bore no relevance as to whether Melissa
       sought alternative placement or a care plan for Rayshawn at the time she refused to allow
       him to return home. Even if postpetition evidence was introduced to corroborate Melissa’s
       opinion that Rayshawn needed inpatient residential treatment at the time he was discharged
       from Streamwood, this did not absolve her failure to secure alternative care arrangements for
       Rayshawn following the lockout, her failure to remain in contact with Leverette to create a
       care plan, and failure to show any interest to participate in DCFS support services that
       Leverette repeatedly offered her.
¶ 38        Melissa relies on In re Edricka C., 276 Ill. App. 3d 18 (1995), in support of her argument
       that the postpetition evidence was relevant to the allegations of neglect, abuse, and no-fault
       dependency. She argues that the exclusion of such evidence ran afoul of the prohibition
       against creating a bright-line rule that all postpetition evidence is irrelevant. In In re
       Edricka C., the reviewing court concluded that the circuit court had erroneously established a
       “bright-line rule” that all postpetition evidence was irrelevant to the adjudicatory hearing.
       The reviewing court found that it was error for the circuit court to exclude evidence that after


                                                  - 13 -
       the petition was filed, the child tested negative for an alleged blood disorder because this
       evidence was indeed relevant to disprove the allegation that the child was medically
       neglected. In re Edricka C., 276 Ill. App. 3d at 31. We agree with the general proposition of
       law in In re Edricka C. that there is no “bright-line post-petition test for admissibility of
       evidence.” See id. at 32. Rather, the test for admissibility of postpetition evidence depends on
       whether it is relevant to the allegations in the petition for adjudication. However, as
       discussed, the excluded evidence in the case at bar bore no relevance to the determination of
       whether Melissa provided appropriate shelter, alternative placement, and a care plan for
       Rayshawn, at the time of his discharge from Streamwood. Further, the exclusion of the
       postpetition evidence did not deprive Melissa of due process, contrary to the cursory
       argument which she makes for the first time in her reply brief. See Ill. S. Ct. R. 341(h)(7)
       (eff. July 1, 2008) (an appellant forfeits points not raised in her initial brief and cannot argue
       them for the first time in the reply brief; a party forfeits legal arguments that are not
       well-developed); Bartlow v. Costigan, 2014 IL 115152, ¶ 52 (an issue that is merely listed or
       included in a vague allegation of error is not “argued” and does not satisfy Rule 341(h)).
       Thus, we cannot conclude that no reasonable person would take the view adopted by the
       circuit court. Therefore, we hold that the circuit court did not abuse its discretion in granting
       the State’s motion in limine to exclude the postpetition evidence in question.
¶ 39       Next, we note that, although Melissa’s notice of appeal refers to the circuit court’s May
       30, 2011 disposition order in which the circuit court found that Melissa was unable to care
       for Rayshawn and adjudged him a ward of the court under the guardianship of DCFS, in her
       opening brief, Melissa makes no arguments relating to the disposition ruling. Instead, in her
       reply brief, Melissa contends that the disposition order was not supported by the evidence
       and that she had not forfeited review of this issue on appeal. Because Melissa expressly
       challenges the disposition ruling for the first time in her reply brief, she has forfeited this
       issue for review on appeal. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (an appellant
       forfeits points not raised in her initial brief and cannot argue them for the first time in the
       reply brief). Forfeiture aside, we note that, on January 22, 2014, the public guardian filed a
       status report before this court, which stated that the circuit court had entered a January 21,
       2014 modified disposition order finding Melissa fit, willing and able to care for Rayshawn
       and had returned Rayshawn to Melissa’s care under an order of protection. Thus, we find any
       challenges to the May 30, 2011 disposition order to be moot, and we need not address this
       issue further. See In re Christopher K., 217 Ill. 2d 348, 358-59 (2005) (an issue on appeal
       becomes moot where events occurring after the filing of the appeal render it impossible for
       the reviewing court to grant effectual relief to the complaining party); Condon v. American
       Telephone & Telegraph Co., 136 Ill. 2d 95, 99 (1990) (reviewing courts will not decide moot
       or abstract questions, will not review cases merely to establish precedent, and will not render
       advisory opinions).
¶ 40       For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 41      Affirmed.




                                                   - 14 -